Title: To Benjamin Franklin from William Hodgson, 13 July 1782
From: Hodgson, William
To: Franklin, Benjamin


Dear sir
London 13 July 1782
Since my last in which I acquainted you with my having rec’d the £200 got by mistake into my namesakes hands in Aldersgate—&c—I have recd your esteemed favor of the 14th Ultimo— I made application immediately for the two Men on board the Conquistador & was promised that if there, they shou’d be discharged & sent in the next Cartel Vessell— The Prisoners are all gone except about 120—who remain for some sick in the Hospitals & they I expect will go in a very few days— I shall the first Opportunity of leisure send you my Acc’t of disbursements— Woud you wish me to continue my attention, in Case the Fortune of War shou’d throw any more Prisoners into this Country, I shoud be glad to know your pleasure on that Head.
You will have heard what a terrible fracas & blow up the Death of the Marquiss of Rockingham has occasioned in our Ministry—it will tend to confirm what I hinted to you in my late Letters of the Dispositions of Men— I enclose you some News papers containing the Speeches of Ministers that were & Ministers that are—as you may wish to see the various reasons each alledge. I wish this does not throw fresh Obstacles in the Way of a General peace— Yesterday a Mail arrived from N. York very first date it seems Genl Carlton wanted to send a Messenger to Congress, who have given positive Orders to Genl Washington to refuse a pass, to such Messenger, indeed I think the attempt to treat separately in America pending a Negotiation here was very unwise & very blameable, at least, it so strikes me— If Messr Jones & Paradise are still at Paris I beg you will be pleased to make my respects to them.
The immediate Business of our Correspondence having now in a great measure subsided, I may not be so happy in the frequent reception of your Letters, but I shall presume so far upon your Friendship, as to rest in your Memory on every Occasion that offerrs, assuring you that it will give me the utmost Satisfaction on all Occasions if I can be of the least use to you your Friends & Countrymen, There is one wish My Mind has long entertained which if you wou’d be kind enough to indulge me in I shou’d be very happy, it is this—that you wou’d be pleased to sit for your Picture to one of the best Painters in France for any Acc’t. that I may with rapture tell my Children I had the Honor in some degree to enjoy the Friendship of a Man of whom the World thought & think so highly, if you can spare leisure I hope you will not refuse me.— I am with the most sincere regard Dr sr Yours most Respectfully
William Hodgson
To His Excellency Benj Franklin Esqr


P.S. wou’d you wish me to proceed against Digges I think now it may be done without any Risque— The Fellow appears with all possible Effrontery—especially since he was sent or pretended to be sent, by the old Ministry to Mr Adams at the Hague— if he is to be proceeded against you must send me all the Bills & Letters.

 
Addressed: To / His Excellency / Benj Franklin Esqr
Notation: Hogdson 13. July 1782.
